Exhibit SUB-SUBLEASE THIS SUB-SUBLEASE is made and entered into July7, 2008, to be effective as of July 5, 2008, 11:59 P.M., Mountain Daylight Time, between FRANKLIN COVEY CO., a Utah corporation (“FCC”), and FRANKLIN COVEY PRODUCTS, LLC, a Utah limited liability company (“FC Products”). RECITALS: A.Cole ED Salt Lake City UT, LLC, a Delaware limited liability company (“Landlord”), and EDS Information Services L.L.C., a Delaware limited liability company (“Sublandlord”), are parties to that certain Lease Agreement, entered into as of June 30, 2001, for the lease of certain real property and improvements located generally at 2620 and 2580 South Decker Lake Boulevard, Salt Lake City, Utah and more particularly described therein (the “Premises”), which Lease Agreement was amended by that certain First Modification of Lease Agreement effective as of July 30, 2001, and later amended by that certain Second Modification of Lease Agreement effective as of August 7, 2001 (collectively, the Lease Agreement and subsequent amendments shall be referred to as the “Master Lease”), a copy of which Master Lease is attached as Exhibit A. B.Sublandlord and FCC entered into that certain Standard Sublease Agreement on June 30, 2001, as amended by that certain First Amendment to Standard Sublease Agreement, entered into in March of 2007 and made effective February 1, 2007 (as so amended, the “Sublease”), pursuant to which FCC subleases approximately 152,655 rentable square feet of the Premises as more particularly described in the Sublease (the “Subleased Premises”).A copy of the Sublease is attached as Exhibit B. C.FCC desires to sub-sublease a portion of the Premises to FC Products, and FC Products desires to sub-sublease a portion of the Subleased Premises from FCC.The sub-subleased portion shall be comprised of approximately 96,255 rentable square feet as depicted on attached as Exhibit C (the “Sub-subleased Premises”). D.This Sub-sublease has been executed and delivered pursuant to the Master Asset Purchase Agreement dated May 22, 2008 among FCC and the other Selling Companies identified therein and FC Products, as amended (the “Purchase Agreement”).Capitalized terms used but not defined herein have the meanings ascribed to them in the Purchase Agreement. Upon the terms and conditions hereinafter set forth, FCC and FC Products agree as follows: AGREEMENT 1.Lease of Sub-subleased Premises.FCC leases to FC Products, and FC Products leases from FCC, the Sub-subleased Premises, together with the right in common with others to use any portions of the Common Areas (as defined below).The Sub-subleased Premises is leased by FC Products in its “as-is, where is” condition, without warranty by FCC of any kind, except as otherwise expressly set forth herein.“Common Areas” means areas designated for non-exclusive use between FCC and FC Products, as further depicted and identified in Exhibit C, and those interior and exterior common and public areas, including without limitation, any corridors, elevator lobbies, ground floor lobbies, vestibules, service and freight areas, restrooms, elevator and mechanical rooms, telephone and electrical closets, parking facilities, and other similar facilities provided for the benefit of all tenants of the Premises, visitors to the Premises, or other tenants and occupants, and their employees, agents and invitees.FC Products’ access to and use of the Common Areas is expressly conditioned upon the continuation of FCC’s rights to such Common Areas pursuant to the terms of the Master Lease and the Sublease. 2.Term.The term of this Sub-sublease shall commence on the date of closing of the transaction contemplated under the Purchase Agreement (the “Commencement Date”) and shall expire on June 30, 2016 (the “Expiration Date”). 3.Rent.FC Products shall pay to FCC base rent (“Base Rent”) for the Sub-subleased Premises in accordance with the rent schedule attached as Exhibit D.Base Rent shall be due and payable on the last day of each month (payable in arrears) during the entire term of this Sub-sublease, without invoice, demand, deduction or offset.Rent (defined below) shall be paid to FCC at the address set forth in Section 12 hereof or at such other address and/or to such other party as FCC may from time to time elect by giving not less than ten (10) days advance written notice thereof to FC Products.The Base Rent, together with the following, shall be considered “Rent” hereunder: A.Utilities.FC Products shall pay its Proportionate Share (defined below) of any utilities serving the Sub-subleased Premises and not separately metered to the Sub-subleased Premises.As used in this Sub-sublease, the term “Proportionate Share” shall mean and refer to a fraction, the numerator which is the total number of the rentable square feet of the Sub-subleased Premises and the denominator which is the total number of rentable square feet of the Subleased Premises; it being agreed that the rentable square footage of the Sub-subleased Premises is 96,255, and the rentable square footage of the Subleased Premises is 152,655; and that FC Products’ Proportionate Share is therefore sixty-three percent (63%).Notwithstanding the foregoing, FC Products shall benefit from a utility subsidy as reflected on current financial statements; therefore, all utility payments and any other payments based on a proportionate share shall, during the Subsidized Period (defined below), be calculated on a Sub-subleased Premises area of 82,393 rentable square feet, for a subsidized proportionate share of Fifty-four Percent (54%) (the “Subsidized Proportionate Share”).For the purposes of this Sub-sublease, the “Subsidized Period” is the period of time between the Commencement Date and any transfer of FC Products’ ownership (including a merger, consolidation or change in control with through or by a third-party unaffiliated entity of FC Products) or assignment of this Sub-sublease or further subletting of the Sub-subleased Premises other than a Permitted Assignment (as defined below).FC Products shall pay any utilities separately metered to the Sub-subleased Premises directly to the utility provider.Each month FCC shall prepare and submit to FC Products (i) an invoice identifying FC Products’ Subsidized Proportionate Share, or Proportionate Share, as the case may be, for any utilities incurred serving the Sub-subleased Premises which have not yet been paid, and (ii) reasonable back-up documentation pertaining to the charge(s) identified in the invoice (e.g., copies of billing statements or invoices from the utility provider), to the extent it has received the same from the service provider, Sublandlord, or Master Landlord, or such back-up documentation in its possession or subject to its control.FCC’s failure to 2 provide back-up documentation shall not relieve FC Products of its obligation to make any payment under this Sub-sublease if FCC has provided evidence that it made a payment to Sublandlord, Master Landlord, or a third party service provider for utility services that directly benefited FC Products in whole or in part.In the event that FC Products inquires regarding back-up documentation, FCC shall cooperate with FC Products in locating and obtaining such back-up documentation from any third-parties who may possess or control such documentation.FC Products shall pay the amount identified in such conforming invoices to FCC in full within twenty (20) days after the receipt thereof. B.Operating Expenses.In addition to those utility charges provided for above, and garbage and recycling charges provided for below, beginning on the fourth anniversary of the Commencement Date, FC Products shall be responsible for Operating Expenses (as defined in the Master Lease) as follows: Calendar Year Operating Expenses Per Square Foot 2008 $0 2009 $0 2010 $0 2011 $0.50 2012 $1.00 2013 $1.50 2014 $2.00 2015 $2.00 2016 $2.00 Within sixty (60) days after the end of each calendar year for which Operating Expenses are to be paid, FCC shall provide a statement to FC Products showing the actual cost of the Operating Expenses incurred by FCC and reasonable documentation evidencing the same.FCC shall remit the difference between the amount actually paid by FC Products during the prior calendar year and the actual Operating Expenses incurred by FCC based on FC Products’ Subsidized
